            Case 3:20-cv-02731-VC Document 951 Filed 01/06/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                 Plaintiffs,
                                                    ORDER GRANTING MOTION FOR
            v.                                      PRELIMINARY INJUNCTION RE
                                                    YUBA COUNTY JAIL
 DAVID JENNINGS, et al.,
                                                    Re: Dkt. No. 922
                 Defendants.

       In light of the defendants’ response to the order to show cause, the temporary restraining

order issued on December 23, 2020 at Dkt. No. 922 is converted to a preliminary injunction. The

defendants are ordered to take the measures prescribed in that ruling for the duration of the

outbreak.

       IT IS SO ORDERED.

Dated: January 6, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
